Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 15 July 1814
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



Quincy, July, 15. 1814.

My Dear Sister:—I took a ride to Weymouth on Tuesday, and carried the letter received from Atkinson to the Dr., in return he gave me the one encolsed. I found him in better health and spirits than for some time past; but old age gallops upon us with rapid strides, and a small indisposition takes us down without the youthful powers of renovation, we are soon laid prostrate. This I see in my dear partner and feel in myself. Heaven grant that we may so number our days as to apply our hearts to wisdom. By a friendly invitation from Mr. and Mrs. Dexter, to take a family dinner with them in Boston, we were prevailed upon to go to town and dine with them. The President has not been in town before for six months, he last year resigned his office as President of the Academy of Arts and Sciences, and the Agricultural Society, and all other public offices. I had formerly objected, when he talked of it, but now I did not, for I think it a mark of wisdom to retire from the world before you are wish’t out of it, it is greatly wise to know our own infirmities, and submit with dignity to them before we are only tolerated. I bless Heaven for the few faculties we yet retain, one of which is our hearing, and our delight in social pleasures, to which you would contribute if you could make it convenient to visit us this season.Your Affectionate / Sister,Abigail Adams.
